Citation Nr: 1613770	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-24 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left knee disorder claimed as degenerative arthritis.

2.  Entitlement to service connection for a right knee disorder including degenerative arthritis.

3.  Entitlement to service connection for scars on the arms.

4.  Entitlement to service connection for a disorder manifested by arteries in the left and right legs.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a disorder manifested by tingling in the back and arms.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to February 1971.  His awards and decorations include a Combat Infantryman's Badge.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In his July 2014 substantive appeal, the Veteran indicated that he wanted to testify during a hearing at the RO before a Veterans Law Judge.  But, in August 2014, his attorney stated that the Veteran did not want a hearing.  The Board considers the Veteran's hearing request withdrawn and finds that all due process requirements were met regarding his hearing request.  38 C.F.R. §§ 20.700, 20.702 (2015).

The issue of entitlement to service connection for a back problem, including arthritis, has been raised by the record in a March 2013 Veteran's Supplemental Claim for Compensation (VA Form 21-526b), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The reopened claim for service connection for a left knee disorder including degenerative arthritis, and the claims for entitlement to service connection for a right knee disorder including degenerative arthritis, diabetes mellitus, and a disorder manifested by tingling in on the arms and back, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 2008 rating decision denied service for left knee degenerative arthritis; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the January 2008 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have any current scars on his arms.

4.  The Veteran does not have any current disorder manifested by arteries in his right and left legs.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying entitlement to service connection for left knee degenerative arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the January 2008 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for scars on the arms are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a disorder manifested by arteries in the left and right legs are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The January 2008 rating decision denied the Veteran's claim for service connection for left knee degenerative arthritis on the basis that the condition neither occurred in nor was caused by active service.

The Veteran was notified of the RO's January 2008 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the January 2008 decision is final.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the January 2008 rating decision includes VA medical records and examination reports, dated to June 2014, and the Veteran's written statements in support of his claim.

In January 2012, the Veteran explained that he fell down a mountain in 1969 during a night map reading course at Fort Ord.  In March 2012, he reported that, after his fall down the hill, friends took him for medical treatment at Fort Ord, where fluid was drained from his left knee.  It was wrapped up and he was given pain pills and crutches and told not to do anything for two to three weeks.

A September 2012 VA medical record notes the Veteran's complaint of left knee pain that worsened over the years after his fall in service.  In April 2013, he complained of bilateral leg pain, the left more than the right, for over forty years.  

The Veteran's statements relate to the previously unestablished elements of a current left knee disability and a link between current left knee condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

II. Service Connection

A. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In December 2011 and January and March 2012 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letters, Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A  and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's service connection claims for benefits for scars on the arms and a disorder manifested by arteries in the left and right legs, there are four factors for consideration.

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the service treatment records are silent as to scars on the arms and a disorder manifested by arteries in the legs.  Moreover, the post-service evidence does not indicate any current symptoms or diagnoses of scars on the arms and a disorder manifested by arteries in the legs.  The Veteran has asserted that scars on the arms and a disability manifested by arteries in his legs are due to active service, and that the scars are due to his exposure to herbicides.  He has not clearly reported any continuity of symptomatology and did not report that he received treatment in service or in the years immediately after service.  In short, he has not reported a continuity of symptoms and there is no medical opinion suggesting a link between the in-service exposure and the currently claimed scars on the arms and disorder manifested by arteries in the legs.  

The Veteran's opinion that the in-service herbicide exposure caused scars on the arms and that he has a disorder manifested by arteries in the legs years after service is insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while evidence that a condition may be related to service need not be competent, a veteran's assertion that one condition caused another was insufficient to trigger VA's duty to provide an examination).

The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.






B. Facts and Analysis

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain specified diseases will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A lay person is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, but not to provide evidence as to more complex medical questions such as the origin of dermatologic and arterial pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1. Scars on the Arms

Contentions

The Veteran asserts that he has scars on his arms due to his exposure to Agent Orange.  See Veteran's December 2011 statement.

Analysis

The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

Service treatment records do not mention scars on the arms. 

The post service VA and non-VA medical evidence, dated in 1980 and from 2006 to 2014, in its entirely, is devoid of any mention of treatment for scars on the arms.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

Scars on the arms have not been reported during the current appeal. 

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.

In this case, a diagnosis of scars on the arms due to exposure to herbicides is a complex finding that goes beyond the mere observation of symptoms by a lay person. In other words, while the clinical pathology of dermatological disorders may be readily recognizable by a layman, such as varicose veins or acne, nevertheless, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

In sum, a preponderance of the evidence is against the claim for service connection for scars on the arms, including as due exposure to herbicides.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

2. Disorder Manifested by Arteries in the Left and Right Legs

Contentions

The Veteran contends that he has a disorder manifested by arteries in the right and left legs.  See December 2011 statement.




Analysis

Service treatment records do not mention a disorder manifested by arteries in the left and right legs. 

The post service VA and non-VA medical evidence, dated in 1980 and from 2006 to 2014, in its entirely, is devoid of any mention of treatment for arteries in the legs.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

A disorder manifested by arteries in the legs as not been reported during the current appeal. 

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.

In this case, a diagnosis of a disorder manifested by arteries in the legs is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of arterial disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

In sum, a preponderance of the evidence is against the claim for service connection for a disorder manifested by arteries in the left and right legs.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d at 1365.


ORDER

New and material evidence has been received to reopen the claim for service connection for a left knee disorder claimed as degenerative arthritis.

Service connection for scars on the arms is denied.

Service connection for a disorder manifested by arteries in the left and right legs is denied.


REMAND

Left and Right Knees

In September 2007, a VA examiner noted the Veteran's history of rolling down the hill, and that another soldier removed shrapnel from his legs in Vietnam and applied field medical treatment.  Examination revealed laceration wounds scars of his right knee and anterior left tibia.  X-rays of the Veteran's right knee were negative and those of his left knee showed mild degenerative changes.

Service connection is in effect for gunshot wounds of both lower extremities.  Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).  

In June 2012, a VA examiner diagnosed minimal degenerative joint disease of the right knee.  The examiner's explanation was that, in 2007, x-rays of the Veteran's right knee did not include a finding of arthritis.  Current x-rays revealed minimal degenerative joint disease.  Thus, the objective evidence showed, most likely, the knee condition onset within the most recent years due to the aging process without any relationship to the roll down the hill in service in May 1969.  The November 1970 separation examination reflects good health with normal lower extremity evaluation.

It does not appear that the examiner considered the Veteran's reports of a continuity of right knee pain.  See e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Nor did the examiner consider whether the Veteran's knee disabilities were proximately due to, or aggravated by, his service-connected gunshot wounds to both legs.

Thus, a new opinion is required to determine the etiology of the Veteran's right knee disability including if it had its onset in active service or is associated with his service-connected gunshot wounds of the lower legs.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159, 3.303.

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for left knee degenerative arthritis entitles him to a new VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.

Diabetes Mellitus

Laboratory tests results, between October 2010 and November 2013, show that the Veteran had impaired fasting glucose.  On August 10, 2012, he was advised that his laboratory test results from July 18, 2012 did not suggest diabetes mellitus.  Although, on November 14, 2013, the Veteran's VA physician noted that his diabetes was currently under excellent control.  But, on November 21, 2013, the clinician revised the diagnosis to impaired fasting glucose.  Clarification is needed as to whether the Veteran currently has diabetes mellitus.

Tingling Back and Arms

The Veteran seeks service connection for a disorder manifested by tingling in his back and arms.  Early onset peripheral neuropathy is a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  

VA medical records reflect the Veteran's history of neck pain and tingling down his spine.  In May 2014, he reported burning pain in his head to his toes going on for years, and an October 2, 2012 record notes his long term neck and arm pain with tingling in to his hands.  

Other records describe a more recent history of such pain.  See October 5, 2010 and November 18, 2010 records (noting a one year to one and one half year history of neck pain) and July 18, 2012 (noting pain with tingling down the entire spine for about one week and arm numbness).  The records show cervical disc bulging and degenerative changes treated with epidural injections.

Given the May 1969 service treatment record showing that the Veteran rolled down a hill, and his report of back and arm pain and tingling for years, an examination is needed to determine if he has a disorder that is related to a disease or injury during active.  See McLendon, supra.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Wichita, dated since June 2014, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Wichita since June 2014.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, forward the Veteran's claims file to a VA physician for a determination as to whether the Veteran currently has diabetes mellitus.  The physician-examiner should review the Veteran's medical records and a copy of this remand.  A clinical examination, including laboratory tests, should be scheduled if deemed warranted by the examiner.  The examiner should acknowledge review of the claims file and is requested to address the following:

a. Does the Veteran currently have diabetes mellitus, type II?

b. Reasons should be provided for all opinions rendered.

c. If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge.

3. Then, schedule the Veteran for a VA examination, preferably by a physician, to determine whether any current left or right knee disorder including degenerative arthritis is related to the injury and symptoms reported in service or service-connected disability, and if the Veteran has a diagnosed disorder manifested by tingling of the arms and back related to a disease or injury in service.  The examiner should acknowledge review of the claims file.  The examiner should address the following:



a. Left and Right Knees

i.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current left and right knee disability or disabilities including degenerative arthritis (any knee disability diagnosed since 2011) had its onset in service, or is otherwise the result of a disease or injury in service (including the notation in the May 1969 service treatment record), or is proximately due to service-connected gunshot wounds of the lower legs?

ii. If not, is the left or right knee disability at least as likely as not aggravated by service-connected gunshot wounds of the lower legs disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of left or right knee disability prior to aggravation?




b. Tingling of Back and Arms

i. Does the Veteran have a diagnosed disorder manifested by tingling of the arms and back, including peripheral neuropathy, cervical disc disease, cervical spondylosis, or another disorder?

ii. If so, is it at least as likely as not (50 percent probability or more) that the Veteran's current back/arm disability or disabilities (any such disability diagnosed since 2011) had its onset in service, or is otherwise the result of a disease or injury in service (including the notation in the May 1969 service treatment record)?

c. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms and treatment.  The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided. 

d. The absence of evidence of treatment for left and right knee disorders including degenerative arthritis and back and arm tingling in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case; and then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


